PER CURIAM.
The appellant was convicted of possession and sale or delivery of a controlled substance, to wit: cocaine. He urges reversal because of the failure of the trial judge to order disclosure of the name and address of a confidential informant, who was not present at the transaction which resulted in the instant charges and convictions.
We find no merit in this argument. State v. Montalvo, 428 So.2d 695 (Fla. 2d DCA 1983); Elkins v. State, 388 So.2d 1314 (Fla. 5th DCA 1980); Drayton v. State, 372 So.2d 983 (Fla. 3d DCA 1979); McCants v. State, 363 So.2d 362 (Fla. 1st DCA 1978). We affirm the conviction for sale; however, we strike the conviction and sentence for possession under the recent authority of Bell v. State, 437 So.2d 1057 (Fla.1983).
Therefore the conviction, adjudication and sentence for sale is affirmed and that for possession is stricken.
Affirmed as modified.